Citation Nr: 0842500	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-38 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
back injury diagnosed as a lumbosacral strain, currently 
rated as 40 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right hand fracture with malunion of the fourth and fifth 
metacarpals, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to July 1981 
and in the Army National Guard from March 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.

The veteran appeared and testified before the undersigned 
Veterans Law Judge in August 2005. A transcript is of record. 

The veteran is claiming a lower extremity disability 
secondary to his service-connected residuals of a back 
injury. In various pleadings, the veteran also alleges that 
in addition to the service-connected right fourth and fifth 
metacarpal injury, he has additional fingers of the right 
hand that should be subject to a grant of service connection 
for asserted disabilities. These matters are REFERRED to the 
RO for the appropriate action.

The issue of entitlement to an increased evaluation for 
residuals of a back injury diagnosed as a lumbosacral strain, 
currently rated as 40 percent disabling, is   addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's residuals of a right hand fracture with 
malunion of the fourth and fifth metacarpals is not 
characterized by findings of unfavorable ankylosis, nor is 
there evidence of limitation of motion.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right hand fracture with malunion of the 
fourth and fifth metacarpals are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.14, 4.25, 4.40, 4.59, 4.71a, 
Diagnostic Codes 5216-5230 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2008). As 
part of that notice, VA must inform the claimant of the 
information and evidence he is expected to provide, as well 
as the information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 
CFR § 3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The provisions of 38 C.F.R. § 3.159 have been revised in part 
recently. These revisions are effective as of May 30, 2008. 
73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In a June 2005 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate an increased rating claim, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim. A September 2006 letter additionally 
informed the veteran of how the RO assigns disability ratings 
and effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the veteran was clearly notified 
of the criteria for rating a hand disability in the September 
2006 statement of the case. Based on this evidence, a 
reasonable person can be expected to understand from the 
statement of the case what was needed to support his 
increased rating claim. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, VA medical records, private 
medical records, hearing testimony, lay statements from the 
veteran, and appropriate VA medical examinations. Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim. The record reflects that the facts pertinent 
to the claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim. 


The Merits of the Claim - Increased Rating

The veteran asserts that a higher evaluation is warranted for 
his service-connected residuals of a right hand fracture with 
malunion of the fourth and fifth metacarpals. He is currently 
assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5223 (2008) for his disability. After 
carefully considering the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for a higher rating and the appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).
A veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. 


The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

In order to receive a 10 percent evaluation for the ring and 
little finger, the evidence must demonstrate favorable 
ankylosis of the ring and little finger for either the major 
or minor hand. Diagnostic Code 5233. A 20 percent rating is 
warranted for unfavorable ankylosis of the ring and little 
finger for either the major or minor hand. Diagnostic Code 
5219.

The regulations under 38 C.F.R. § 4.71a provide that 
ankylosis or limitation of motion of single or multiple 
digits of the hand are to be evaluated as follows: for the 
index, long, ring, and little fingers (digits II, III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand. 
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) 
and proximal interphalangeal (PIP) joints flexed to 30 
degrees, and the thumb (digit I) abducted and rotated so that 
the thumb pad faces the finger pads. Only joints in these 
positions are considered to be in favorable position. For 
digits II through V, the MP joint has a range of zero to 90 
degrees of flexion, the PIP has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
(DIP) joint has a range of zero to 70 or 80 degrees of 
flexion. See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, 
Note 1 (2008).

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e., amputation, unfavorable or 
favorable ankylosis, or limitation of motion), assigning the 
higher level of evaluation when the level of disability is 
equally balanced between one level and the next higher level. 
See Id. at Note 2.

In a June 2005 VA examination, the veteran reported daily 
flare-ups with his right hand, lasting approximately thirty 
minutes. Upon physical examination, the examiner reported 
there was no ankylosis and noted the veteran had normal range 
of motion of the joints. The examiner further reported that 
when the veteran made a fist, all of the fingers touched the 
proximal transverse crease of the palm. The veteran opposed 
the tip and pad of his thumb to all of the fingers and pads 
of the right hand. His grip strength was 4 on a scale of 1 to 
5. The examiner diagnosed status-post fracture of the right 
hand with malunion of the fourth and fifth metacarpals. The 
examiner noted there was some hyperostosis palpable over the 
fifth metacarpal, but not over the fourth.

After considering the provisions of 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, the evidence 
does not indicate that the affected fingers are ankylosed. 
The medical evidence shows that the veteran's range of motion 
of the joints of the right hand are normal. The VA examiner 
further noted the veteran was able to transverse the crease 
of the palm with all fingers. As such, an increased 
evaluation is not warranted.

The Board has also considered whether the veteran could be 
afforded a higher evaluation under any other Diagnostic 
Codes, but finds that no others are applicable.






ORDER

Entitlement to an increased evaluation for residuals of a 
right hand fracture with malunion of the fourth and fifth 
metacarpals, currently rated as 10 percent disabling, is 
denied.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted. The purpose of 
this Remand is to schedule the veteran for an examination to 
determine the current severity of the service-connected back 
injury.

The veteran previously underwent a VA examination in June 
2005. He contends that his condition has worsened since his 
last examination. His testimony suggests such a worsening. 
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

The medical evidence of record is therefore insufficient for 
the Board to render a decision on the issue of an increased 
rating for residuals of a back injury. These considerations 
require further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions. See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991). The duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case. See Murphy 
v. Derwinski, 1 Vet. App. 78 (1990). Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).



A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
veteran is in receipt of any VA, non-
VA, or other relevant medical or lay 
information which is not presently of 
record. He should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should 
then obtain these records and associate 
them with the claims folder.

2. The RO/AMC, after waiting an 
appropriate time period for the veteran 
to respond, shall schedule the veteran 
for VA orthopedic examination by a 
physician with the appropriate expertise. 
The purpose of the examination is to 
determine the current severity of the 
veteran's residuals of a back injury.

The following considerations will govern 
the examination:

The claims folder, including all medical 
records, and a copy of this remand, will 
be reviewed by the examiner. The examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained, and a copy of this remand.

If deemed appropriate by the examiner, 
the veteran may be scheduled for further 
medical examinations. All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled. 

In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record. The examiner is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination, as noted 
above. If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should so state. 

3. The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable. 

4. Following such development, the RO/AMC 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2 (If the findings on 
an opinion and/or examination report do 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes). If any such action does not 
resolve the claim, the RO/AMC shall issue 
the veteran a Supplemental Statement of 
the Case. Thereafter, the case should be 
returned to the Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


